Citation Nr: 0502291	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  03-17 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for abdominal wound 
with residual gastroesophageal reflux disease, hiatal hernia 
and status post appendectomy, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased rating for lumbosacral strain 
with history of herniated nucleus pulposus of the lumbar 
spine, currently evaluated as 40 percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty for more than 12 years, 
including the periods from September 1989 to March 1994 and 
from July 1995 to October 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Regional Office (RO) that, in pertinent part, denied the 
veteran's claims for increased ratings for a low back 
disability and for the residuals of his service-connected 
abdominal wound, as well as his claim for a total rating 
based on individual unemployability due to service-connected 
disability.  The Board notes that subsequently, a Decision 
Review Officer, in March 2003, increased the evaluation 
assigned for the veteran's service-connected low back 
disability to 40 percent, retroactively effective from the 
date of the increased rating claim, July 17, 2000.  

The issues of entitlement to an increased rating for 
lumbosacral strain with history of herniated nucleus pulposus 
of the lumbar spine and entitlement to a total rating based 
on individual unemployability due to service-connected 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The residuals of the veteran's abdominal wound are 
manifested by pain and tenderness, with no clinical evidence 
of anemia or loss of weight.

2.  The abdominal wound residuals are not productive of more 
than considerable impairment of health.


CONCLUSION OF LAW

A rating in excess of 30 percent for abdominal wound with 
residual gastroesophageal reflux disease, hiatal hernia and 
status post appendectomy is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7346 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West. 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.



Notice

The Board notes that a VA letter issued in February 2002 
apprised the appellant of the information and evidence 
necessary to substantiate his claim, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any evidence 
in his possession that pertains to the claim.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the appellant, as required by Quartuccio v. Principi, 
16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 
3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  Since VCAA notice was provided to the 
appellant prior to the initial RO adjudication denying the 
claim, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's VA and private treatment records, as well as the 
reports of VA examinations.  The appellant has been afforded 
the opportunity for a personal hearing on appeal.  The Board 
has carefully reviewed the appellant's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim 
for service connection for the residuals of an abdominal 
wound.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the appellant in developing 
the facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.  
There is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Factual background

A series of X-rays of the abdomen at a private medical 
facility in June 2000 revealed a normal appearing bowel gas 
pattern and an ill-defined right upper quadrant, either bowel 
versus perhaps a gallstone.  Blood tests that month revealed 
that hemoglobin was 14.8g/dl and hematocrit was 42.6%, and 
both results were said to be normal.  

VA outpatient treatment records dated in 2000 have been 
associated with the claims folder.  The veteran complained of 
mid-abdominal pain in February 2000.  The pain was described 
as sharp and stabbing.  It was noted that the veteran weighed 
182 pounds.  On examination, the abdomen was soft, with no 
masses.  Bowel sounds were positive.  There was no pain with 
palpation of the stethoscope, but pain with manual palpation.  
No organomegaly was noted.  The impression was chronic 
abdominal pain.  It was reported in May 2000 that the veteran 
was still having problems with constipation.  The abdomen was 
tender to palpation.  The assessments were constipation and 
abdominal pain, chronic since the stab wound; chronic pain; 
and colonic polyps.  The veteran again complained of chronic 
abdominal pain in October 2000.  He weighed 190 pounds.  On 
examination, the liver, spleen and kidney were not palpable.  
No abnormal masses were noted.  Tenderness was reported at 
the umbilical area.  The assessments were chronic abdominal 
pain, status post stab wound and possible abdominal 
adhesions.  



Additional VA outpatient treatment records dated in 2001 and 
2002 have been associated with the claims folder.  In March 
2001, the veteran related that he still had pain in the upper 
mid and left quadrant, as well as the lower right quadrant.  
No nausea or vomiting was reported.  It was indicated that 
the veteran had a bowel movement every four days, and that 
this was normal for the veteran.  The veteran weighed 189 
pounds.  An examination disclosed well-healed surgical scars.  
No guarding was reported, and no masses were noted.  There 
was no organomegaly.  The diagnosis was abdominal pain.  A CT 
scan of the abdomen in April 2002 revealed no significant 
findings.  Blood tests that month disclosed that hemoglobin 
was 16.2g/dl and hematocrit was 47.8%.  Both results were 
normal.  It was noted in May 2002 that the veteran had 
gastroesophageal reflux disease that was poorly controlled on 
medication.  He weighed 198 pounds.  The diagnoses were 
gastroesophageal reflux disease and abdominal pains.  The 
following month the veteran related that he had an irregular 
bowel and constipation.  He described having a good appetite.  
No mass was noted on examination of the abdomen.  The 
pertinent assessments were chronic abdominal pain after a 
stab wound and possible adhesions.  

The veteran was afforded an examination of the esophagus and 
stomach by the VA in July 2002.  It was noted that there was 
no dysphagia, pyrosis, hematemesis, melena, regurgitation, 
nausea or vomiting.  The veteran indicated that he was not 
receiving any treatment at that time.  It was stated that he 
was in very good nutrition and there was no weight gain or 
loss.  Blood tests showed that hemoglobin was 16.3g/dl and 
hematocrit was 47.5%.  Both values were said to be normal.  
It was noted that there was no anemia.  The diagnosis was 
status post ventral hernia, operated.  It was indicated that 
the veteran denied any hiatal hernia or esophageal problems.

The veteran was examined for his scars by the VA in July 
2002.  It was reported that there was an appendectomy scar 
measuring 2.5 inches in length and a scar from a ventral 
hernia operation measuring two to three inches in length.  It 
was noted that there was no tenderness or adherence of the 
scars.  No ulceration or breakdown of the skin was reported.  
The scars were not elevated or depressed.  No underlying 
tissue loss was reported.  There was no edema or keloid 
formation noted.  No limitation of function due to either of 
the scars was reported.  

VA outpatient treatment records dated in 2003 and 2004 are of 
record.  In May 2003, the veteran complained of generalized 
abdominal pain.  He stated that the pain occurred any time of 
the day, and usually came on suddenly.  It was noted he had 
bowel movements about three times a week.  The pain was 
described as 8/10.  He stated that it radiated to the whole 
abdomen and back.  He reported nausea and vomiting at times.  
The veteran weighed 193.4 pounds.  On examination, the 
abdomen was soft and "depressible."  No organomegaly was 
noted.  There was mild tenderness on the right upper quadrant 
and epigastrium.  There was a midline surgical scar as well 
as a post-appendectomy scar on the right lower quadrant.  The 
diagnoses were abdominal of unknown etiology and 
gastroesophageal reflux disease.  The veteran was seen the 
following month, and was noted to weigh 195 pounds.  The 
pertinent diagnosis was abdominal pain.

A colonoscopy and esophagogastroduodenoscopy with biopsy were 
performed in October 2003.  The findings were that no gross 
lesion was seen in the colon; antral gastropathy; status post 
biopsy; and hiatal hernia.  About two weeks later, the 
microscopic diagnosis was that the findings were suggestive 
of chemical gastritis.  An examination of the abdomen showed 
tenderness to palpation over the surgical scar.  The 
assessments were abdominal pain, of unknown etiology, but 
could be due to multiple prior surgeries leading to 
adhesions; chemical gastritis of unknown etiology; hiatal 
hernia; and gastroesophageal reflux disease.  The veteran 
complained of epigastric pain associated at times with nausea 
and vomiting in January 2004.  He denied melena or 
hematemesis.  The veteran weighed 195.2 pounds.  The abdomen 
was soft on examination, and epigastric tenderness was 
reported.  The assessments were gastroesophageal reflux 
disease and gastritis.  

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

A 60 percent evaluation may be assigned for hiatal hernia 
with symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  A 30 
percent evaluation is assignable with persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  
Diagnostic Code 7346.

The veteran asserts that a higher rating is warranted for the 
residuals of the wound to his abdomen.  In short, the 
clinical findings on examinations fail to establish that it 
has increased in severity.  In this regard, the Board 
emphasizes that several blood tests have been normal, with no 
signs of anemia.  In addition, the veteran's weight has 
remained relatively stable, ranging from 182 pounds in 
February 2000 to 195.2 pounds in January 2004.  Thus, if 
anything, the veteran has gained weight, while material loss 
of weight is one of the findings for consideration in order 
to assign a rating in excess of 30 percent.  In addition, 
during the VA examination in July 2002, the veteran denied 
dysphagia, pyrosis, hematemesis, regurgitation, nausea and 
vomiting.  

The Board concedes that the veteran continues to report 
complaints of abdominal pain with occasional vomiting.  
Tenderness of the abdomen has been noted when he has been 
treated by the VA for his service-connected disability.  The 
fact remains, however, that the evidence supporting the 
veteran's claim for a higher rating consists largely of his 
statements concerning the severity of his disability.  In 
contrast, the medical findings on examination are of greater 
probative value and contradict his allegations concerning his 
claim for a higher rating.  The Board concludes that the 
clinical evidence demonstrates that the residuals of the 
veteran's stab wound to the abdomen are not productive of 
more than considerable impairment of health.  The Board 
finds, accordingly, that the preponderance of the evidence is 
against the claim for an increased rating for abdominal wound 
with residual gastroesophageal reflux disease, hiatal hernia 
and status post appendectomy.


ORDER

An increased rating for abdominal wound with residual 
gastroesophageal reflux disease, hiatal hernia and status 
post appendectomy is denied.  


REMAND

The veteran also asserts that an increased rating is 
warranted for his service-connected low back disability and 
that he is unable to work as a result of his service-
connected disabilities.  

By rating action dated in September 2002, the RO denied the 
veteran's claim for an increased rating for his service-
connected low back disability, then evaluated as 20 percent 
disabling.  He submitted a notice of disagreement with this 
determination later that month.  Following the receipt of 
additional evidence, a Decision Review Officer, in March 
2003, increased the evaluation assigned for lumbosacral 
strain with history of herniated nucleus pulposus of the 
lumbar spine to 40 percent, effective July 2000.  The Board 
notes that the RO considered this to be a complete grant of 
benefits.  In AB v Brown, 6 Vet. App. 35 (1993), the Court 
held that, where there is no clearly expressed intent to 
limit the appeal to entitlement to a specific disability 
rating for the service connected condition, the RO and the 
Board are required to consider entitlement to all available 
ratings for that condition.  In light of the fact that the 
veteran has never limited his appeal with respect to this 
issue, the Board concludes that it remains alive.  It is 
noted that a statement of the case has not been issued on the 
claim for an increased rating for a low back disability.  
Where a statement of the case has not been provided following 
the timely filing of a notice of disagreement, a remand, not 
a referral is required by the Board.  Manlincon v. West, 12 
Vet. App. 238 (1999).  

The Board also observes that the criteria for evaluating 
disabilities of the spine have been revised on two occasions 
during the course of the veteran's appeal.  There is no 
indication in the record that the veteran has been notified 
of either change.  The Board points out that one amendment 
was effective September 23, 2002, and the other September 26, 
2003.  

With respect to the claim for a total rating based on 
individual unemployability due to service-connected 
disability, there is no evidence of record in this case that 
the appellant has been furnished the notice required by VCAA, 
to include as specified in 38 U.S.C.A. § 5103(a) and (b).  In 
this case, the appellant has not been provided with notice of 
what specific information and/or specific medical or lay 
evidence, not previously submitted, is necessary to 
substantiate his claim, and what specific evidence, if any, 
he is expected to obtain and submit, and what specific 
evidence will be retrieved by VA.  Further, he must be 
advised to send any evidence in his possession pertinent to 
the appeal to VA.  The Board notes that the statement of the 
case issued in March 2003 provided the pertinent regulation 
concerning VA development, but this is not sufficient to 
comply with the requirements of the law.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  With respect to the claim for a total 
rating based on individual 
unemployability due to service-connected 
disability, the RO should review the 
claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and any other applicable 
legal precedent.

2.  The RO should readjudicate the issue 
of entitlement to an increased rating for 
a low back disability.  From September 
23, 2002, the RO should rate the 
disability pursuant to the revised 
criteria for rating disabilities of the 
spine effective September 23, 2002 and 
September 26, 2003.  

3.  The RO should issue a Statement of 
the Case reflecting its adjudication of 
the issue of entitlement to an increased 
rating for lumbosacral strain, with 
history of herniated nucleus pulposus of 
the lumbar spine.  The appellant should 
be afforded the appropriate period of 
time to respond.  If the veteran submits 
a timely substantive appeal addressing 
the issue of entitlement to an increased 
rating for his service-connected low back 
disability, this matter should be 
included as part of the veteran's appeal. 

4.  The RO should readjudicate the issue 
of entitlement to a total rating for 
compensation purposes based on individual 
unemployability.  If the benefit sought 
is not granted, the RO should issue a 
supplemental statement of the case, and 
afford the veteran and his representative 
the appropriate time to respond.  The 
case should be returned to the Board for 
appellate consideration, as appropriate.  


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


